Citation Nr: 1750360	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  14-24 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to non-service-connected (NSC) death pension benefits.


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel




INTRODUCTION

The Veteran had active duty from February 1951 through February 1953.  He died on October [REDACTED], 2012.  The appellant is the Veteran's widowed spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

Testimony was received from the appellant and her daughter during a March 2017 Board hearing.  A transcript of those proceedings is associated with the record.

In June 2017, the Board remanded the claim to the AOJ for further development.  The requested development as to the claims adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Pursuant to the June 2017 Board decision, the appellant was granted NSC burial benefits in a July 2017 RO administrative decision.  In a September 2017 correspondence, the appellant expressed disagreement with the amount awarded.  As the matter of entitlement to NSC benefits in excess of $990 has not been adjudicated by the AOJ in the first instance, the matter is referred for appropriate action.  





FINDING OF FACT

The appellant's countable income exceeds the maximum countable income allowable for death pension benefits.


CONCLUSION OF LAW

The criteria for death pension benefits are not met.  38 U.S.C.A. §§ 1541, 1543 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts entitlement to NSC death pension benefits.  See November 2012 VA Form 21-5134.  As the appellant is the surviving spouse of a Veteran who had qualifying wartime service, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.

Death pension benefits may only be paid if the appellant's income is below a certain amount, called the "maximum rate."  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  This is the amount of pension she would be entitled to if she did not have any income at all.  If the appellant has income but it is less than this maximum amount, this income will be subtracted from the amount of pension she receives.  However, if the appellant's income is higher than the "maximum rate," she is not entitled to any pension.  

The maximum pension rate (MAPR) is published in Appendix BVA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  
In determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.

Unreimbursed medical expenses paid by the appellant are excluded from income, if they exceed 5 percent of the maximum rate.  38 C.F.R. § 3.272(g).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  Id.

The applicable maximum rates for a surviving spouse with no dependents are $8,219 in 2012 (medical expenses must exceed 5 percent, $410), $8,359 in 2013 (medical expenses must exceed 5 percent, $417), $8,485 in 2014 (medical expenses must exceed 5 percent, $424), $8,630 in 2015 (medical expenses must exceed 5 percent, $431) and $8,656 in 2016 (medical expenses must exceed 5 percent, $432).

After a review of all the evidence, the Board finds that for the entire appeal period, the appellant's countable income exceeded applicable maximum rates and is a bar to the receipt of death pension benefits.

Throughout the appeal period, the appellant has been in receipt of monthly Social Security Administration (SSA) retirement benefits and pension income.  See e.g., Virtual VA report of general information dated January 14, 2014.  Monthly pension income is approximately $401 per month ($4,800 annually).  Monthly SSA income was $585 in 2012 ($7,020 annually), $1,621 in 2013 ($19,452 annually), $1,673 in 2014 ($20,076 annually), $1,702 in 2015 ($20,424 annually), and $1,703 in 2016 ($20,436 annually).  See SSA inquiries dated December 20, 2013 in Virtual VA and July 19, 2017 in VBMS.  

The Veteran's total countable annual income is $11,820 (2012), $24,252 (2013), $24,876 (2014), $25,244 (2015), and $25,236 (2016).  Thus, the appellant's annual income well exceeds the corresponding maximum rates.

Medical expenses paid to medicare (Part B) insurance premiums are $104 per month in 2012 ($1,258 annually) and $110 per month each year thereafter ($1,320 annually), when resolving any reasonable doubt in the Veteran's favor.  See SSA inquiries noted above from 2013 and 2017, indicating monthly medicare payment rates (SMI Premium Amt).  Thus, medical expense in excess of 5 percent of the maximum rate are $848 in 2012, $903 in 2013, $896 in 2014, and $888 in 2016.  

The only other evidence of unreimbursed medical expenses is of $884 from 2015, which the appellant reports was due to knee surgery.  See April 2017 Medical Expense Report, medical receipt and March 2017 Board hearing transcript.  As noted, maximum rate in 2015 is $8,630, and 5 percent of that value is $431.  By subtracting $431 from $2,204 ($884 knee surgery, assuming expenses were paid in 2015, and $1,320 for medicare), the total deductible expense is $1,773 in 2015.

Viewing the available evidence of record in the most favorable light, the Board observes the appellant's countable income, determined as annualized income less excludable expenses, is $10,972 (2012), $23,349 (2013), $23,980 (2014), $23,471 (2015), and $24,348 (2016).  Thus, the appellant's annual income well exceeds the corresponding maximum rates.  Therefore, a nonservice-connected death pension cannot be paid at this time.

Additionally, the Board observes the appellant submitted documentation of the Veteran's burial expenses in the amount of $8,104.  However, the appellant indicated in her initial application that these expenses were paid through an insurance policy.  See November 2012 VA Form 21-5134.  Therefore, this expense cannot be excluded from her countable income.

If the appellant's income ever falls below the maximum rate, based on loss of income, unreimbursed medical expenses, or both, she is free to reopen her claim.  As it stands now, however, there is no basis on which to grant the appellant's claim for death pension benefits.  As can be seen, death pension is designed to provide qualifying low income claimants with a minimum level of income, and the amount is set by law.  38 U.S.C.A. § 1541.  The Board is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to a nonservice-connected death pension is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


